Citation Nr: 0411006	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  03-12 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 decision of the Hartford, Connecticut, 
Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDING OF FACT

PTSD is not shown to be related to disease or injury while in 
military service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by military service.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.326 (2003). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  VA issued regulations 
implementing the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2003).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 U.S.C.A. 
§ 5102; 38 C.F.R. § 3.159(b)(2).  In this case, there is no issue 
as to providing an appropriate application form or completeness of 
the application.

Second, VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim, and of what 
part of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In this case, prior to the January 2002 
rating decision, VA notified the claimant by letters dated in 
January 2002 that VA would obtain all relevant evidence in the 
custody of a Federal department or agency.  He was advised that it 
was his responsibility to either send medical treatment records 
from his private physician regarding treatment for his claimed 
disability, or to provide a properly executed release so that VA 
could request the records for him.  VA, in one of the January 2002 
letters as well as the February 2003 statement of the case, also 
specifically notified the veteran of the VCAA.  Therefore, the 
Board finds that the duty to notify the veteran of the necessary 
evidence needed to substantiate his claim as well as whose duty it 
was to obtain that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence needed 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
In this case, the veteran's service department medical records are 
on file.  The record on appeal also shows that, after the RO in 
one of the January 2002 letters asked the veteran if there were 
any other information or evidence he considered relevant to his 
claim so that VA could help him by getting that evidence, the 
veteran notified the RO that he had received all of his treatment 
at the West Haven VA medical center.  The RO thereafter obtained 
and associated with the claims file all of his treatment records 
from that facility.  See VA treatment records from the West Haven 
VA medical center, dated from March 1985 to March 2002.  There is 
no indication that other Federal department or agency records 
exist that should be requested.  

In this regard, because some VA treatment records noted that the 
veteran was in receipt of Social Security Administration benefits, 
a request for these records was undertaken by the RO.  In June 
2002, the Social Security Administration notified the RO that an 
exhaustive and comprehensive search by them failed to locate any 
records of the veteran.  The Board finds that no further action is 
required by VA, under the VCAA, to locate the veteran's Social 
Security Administration records.  The Board's holding is further 
supported by the fact that a July 2001 VA treatment record noted 
that the veteran's Social Security Administration benefits were 
being paid for a non-psychiatric disorder, the veteran notifying 
VA that all of his treatment was obtained through the West Haven 
VA medical center, and, given the veteran's history, that it is 
more likely than not that the only medical records that are on 
file with the Social Security Administration are duplicate copies 
of the West Haven VA medical center treatment records that are 
already of record.  The record is also devoid of any argument by 
either the veteran or his representative that the records 
allegedly on file with the Social Security Administration would be 
probative as to the issue on appeal.  

In the February 2002 statement of the case, he was also advised 
what evidence VA requested and what evidence had been received.  
There is no indication that any pertinent evidence was not 
received.  Moreover, the Board finds that, while the claimant was 
not afforded a VA examination, given the extensive PTSD and 
psychiatric evaluation and testing found in his treatment records, 
there does not exist outstanding medical opinion evidence needed 
to adjudicate the claim.  38 C.F.R. § 5102A(d).  Therefore, the 
Board finds that the duty to notify the veteran of VA's inability 
to obtain records does not arise in this case.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  The Board also finds that VA's duty to 
assist has been fulfilled.

Finally, to the extent that VA may have failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error to be 
harmless.  Of course, an error is not harmless when it "reasonably 
affect(s) the outcome of the case."  ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Conway v. Principi, 353 F.3d 
1369 (Fed.Cir. Jan. 7, 2004).  In this case, however, because 
there is no evidence that any failure on the part of VA to further 
comply with the VCAA reasonably affects the outcome of this case, 
the Board finds that any such failure is harmless.  While 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, absent 
injury, require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Claim

The veteran argues that he has PTSD brought about by being 
notified, while in basic training at Fort Jackson, South Carolina 
in 1966, that his brother had died in a motor vehicle accident 
while in the Republic of Vietnam.

In general, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is required 
for service connection.  38 C.F.R. § 3.303(b). 

As to claims of service connection for PTSD, under the regulations 
that have been in effect since the veteran filled his October 2001 
claim, service connection for PTSD requires (i) medical evidence 
diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a), (ii) 
medical evidence establishing a link between current symptoms and 
an in-service stressor, and (iii) credible supporting evidence 
that the claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f).  The provisions of § 4.125(a) in turn require that a 
diagnosis of a mental disorder conform to the AMERICAN PSYCHIATRIC 
ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th Edition (1994) (DSM IV).

In deciding whether the veteran's PTSD was brought about by 
military service, it is the responsibility of the Board to weigh 
the evidence and decide where to give credit and where to withhold 
the same and, in so doing, accept certain medical opinions over 
others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  That 
responsibility is particularly onerous where medical opinions 
diverge.  At the same time, the Board is mindful that it cannot 
make its own independent medical determinations and that there 
must be plausible reasons for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 30 (1999).

With the above criteria in mind, the Board finds that the claim 
must be denied because the claims file is devoid of medical 
evidence establishing a link between currently diagnosed PTSD and 
an in-service stressor.  See 38 C.F.R. § 3.304(f).  Specifically, 
while the post-service medical records, beginning in June 2001, 
show the veteran being reported to have a history of PTSD, they 
first show him being diagnosed with PTSD in February 2002.  See VA 
treatment records from the West Haven VA medical center, dated 
from March 1985 to March 2002; Connecticut Disability examination 
dated in May 2001.  Interestingly, most of these records, 
including a January 2002 VA PTSD screening and a May 2001 
Connecticut Disability examination, diagnosed major depressive 
disorder and polysubstance abuse (primarily alcohol and cocaine 
dependence) - not PTSD.  Id.  

Nonetheless, while VA treatment records, dated in February and 
March 2002, show the veteran being diagnosed with PTSD, the 
February 2002 VA treatment record that first provides the veteran 
with a diagnosis of PTSD specifically states that it was caused by 
post-service exposure to violence - seeing a person stabbed.  The 
above opinion stands uncontradicted by any other medical opinion 
of record.  As the evidence of record shows that the veteran's 
PTSD was caused by post-service events, service connection under 
38 C.F.R. § 3.304(f) is not warranted. 

In reaching the above conclusion the Board has considered the 
veteran's May 2003 personal hearing testimony as well as 
statements presented to VA.  While the veteran and his 
representative are arguably competent to present evidence 
concerning the veteran's adverse, and visible, psychological 
symptomatology, they are not competent to provide evidence to 
establish the etiology of a current disease.  Medical diagnosis 
and causation involve questions that are beyond the range of 
common experience and common knowledge, and require the special 
knowledge and experience of a trained physician.  As such, these 
lay individuals are not competent to offer an opinion linking any 
current psychiatric disorder to military service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

As such, there is no competent evidence on file linking the 
veteran's current PTSD to service or to any incident therein.  
Accordingly, service connection for this disorder is not 
warranted.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

In reaching this decision the Board considered the doctrine of 
reasonable doubt; however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for PTSD is denied.




	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



